                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO


CLAUDIA C. HOERIG,                             )       CASE NO. 4:18CV2181
                                               )
               Petitioner,                     )       JUDGE JOHN R. ADAMS
                                               )
         v.                                    )
                                               )
                                               )       MEMORANDUM OF OPINION
                                               )       AND ORDER
PAUL MONROE,                                   )
                                               )
               Respondent.                     )


       Before the court is pro se petitioner Claudia Hoerig=s above-captioned petition for a writ

of habeas corpus pursuant to 28 U.S.C. ' 2241. Petitioner claims that the State of Ohio has violated

her right to a speedy trial and requests that the charges against her be dismissed.

       This matter is before the Court for initial screening. 28 U.S.C. ' 2243; Harper v. Thoms,

2002 WL 31388736, at *1 (6th Cir. Oct. 22, 2002). At this stage, allegations in the petition are

taken as true and liberally construed in petitioner=s favor. Urbina v. Thoms, 270 F.3d 292, 295 (6th

Cir. 2001). As Hoerig is appearing pro se, her petition is held to less stringent standards than those

drafted by attorneys. Burton v. Jones, 321 F.3d 569, 573 (6th Cir.2003); Hahn v. Star Bank, 190

F.3d 708, 715 (6th Cir.1999). For the reasons set forth below, however, the petition lacks merit.

       As a pretrial detainee, Hoerig is permitted to file a § 2241 petition. Atkins v. Michigan,

                                                   1
644 F.2d 543, 546 n. 1 (6th Cir.1981). However, federal courts routinely reject petitions for

pretrial habeas relief, with two important exceptions. In re Justices of Superior Court Dept. of

Mass. Trial Ct., 218 F.3d 11, 17–18 (1st Cir. 2000). The relevant exception to this matter involves

“certain speedy trial claims.” Id. at 19. Federal courts distinguish between relief which would

dismiss a state court case on speedy trial grounds, as Hoerig requests here, and an order requiring

a prompt state trial. Atkins, 644 F.2d at 546. “In other words, a distinction is drawn between ‘a

defendant disrupting the orderly functioning of a state's judicial processes as opposed to enforcing

his right to have the state bring him promptly to trial.’” Humphrey v. Plummer, 840 F.Supp.2d

1040, 1043 (S.D.Ohio 2011) (quoting Dickerson v. State of La., 816 F.2d 220, 227 (5th Cir. 1987)).

       A request to dismiss the charges before trial involves the comity considerations which

underlie the doctrine of exhaustion. Such a petition is properly characterized as an “effort to abort

a state proceeding or to disrupt the orderly functioning of state judicial processes,” or “an attempt

to litigate constitutional defenses prematurely in federal court.” Braden v. 30th Judicial Circuit Ct.

of Ky., 410 U.S. 484, 493 (1973). As a result, exhaustion of state remedies is required to protect

the state courts’ opportunity to resolve constitutional issues and to limit federal interference in

state judicial proceedings. Atkins, 644 F.2d at 546. These considerations are “especially forceful

in a situation involving a speedy trial claim.” Id. The state court may rule in the defendant’s favor

on her speedy trial motions, or a trial may lead to acquittal for the defendant.

       Herein, while the state court has initially denied Hoerig’s pretrial motion to dismiss, she

has not yet proceeded to trial. Moreover, she has not had the opportunity to appeal to any level

of Ohio’s appellate system. Hoerig, therefore, has not exhausted her state remedies and therefore

may not pursue dismissal of the state charges through this habeas petition.


                                                  2
                                           Conclusion


Based on the foregoing, Petitioner=s petition is DENIED and DISMISSED pursuant to 28 U.S.C.

' 2243. The court certifies, pursuant to 28 U.S.C. ' 1915(a)(3), that an appeal from this decision

could not be taken in good faith, and that there is no basis upon which to issue a certificate of

appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).


               IT IS SO ORDERED.


Date: October 23, 2018                              /s/ John R. Adams
                                                        JOHN R. ADAMS
                                                        UNITED STATES DISTRICT JUDGE




                                                3
